                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

NELSON KENNEDY,JR.,

              Petitioner,

       V.                                              CIVIL ACTION NO.2:18cv503


HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

               Respondent.

                                         FINAL ORDER


       Before the Court is a petition for a vvrit of habeas corpus(ECF No. I)filed pursuant to 28

U.S.C. § 2254,and the Respondent's motion to dismiss(ECF No. 10). On June 19, 2014, before

the Circuit Court of the City of Fredericksburg, Petitioner pleaded guilty to shooting within an

occupied dwelling, and entered Alford pleas to attempted capital murder of a law enforcement

officer and use of a firearm in the commission of a felony. The Petitioner was sentenced to

forty-three years of incarceration with twenty-three years suspended.

       The matter was referred for disposition to a United States Magistrate Judge pursuant to

28 U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate

Judges. In a Report and Recommendation entered on November 26, 2019 (ECF No. 18), the

Magistrate Judge recommended the motion to dismiss be granted, and the petition be denied and

dismissed with prejudice. The parties were advised of their right to file written objections to the

Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with

the Court and the time to do so has expired.
       Having reviewed the record and having heard no objection, the Coiut agrees with the

Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and

APPROVES the Report and Recommendation (ECF No. 18) in its entirety as the Court's own

opinion. Accordingly, the Respondent's motion to dismiss(ECF No. 10)is GRANTED,and the

Petition (ECF No. 1) is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED

thatjudgment be entered in favor of the Respondent.

       The Petitioner is hereby notified that he may appeal from the judgment entered pursuant

to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter

E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty

(30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and

Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of

appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335-36(2003).

       The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

record for the Respondent.

       It is so ORDERED.




Norfolk, Virginia                                          Raymond Auackson
January 15,2020                                            United States District Judge
